Canty, J.
I dissent from so much of the foregoing decision as reverses the action of the court below in disallowing the item of $10 statutory costs to plaintiff.
The statute regulating this question of costs is 1878 G. S. ch. 67, §§ 2, 3, as follows:
“Sec. 2. Costs are allowed to the prevailing party, in actions commenced in the District Court, as follows: First. To the plaintiff, upon a judgment in his favor of one hundred dollars or more, in actions for the recovery of money only, when no issue of fact or law is joined, five dollars. When an issue is joined, ten dollars. Second. In all other actions, except as hereinafter otherwise provided, ten dollars. Third. To the defendant, upon discontinuance or dismissal, five dollars. Fourth. When judgment is rendered in his favor on the merits, ten dollars.
“Sec. 3. In every action commenced in the district courts the prevailing party shall be allowed his disbursements necessarily paid or incurred.” The following amendment was added to this section in 1868: “Provided, that in all actions for the recovery of money only, of which a justice of the peace has jurisdiction, the plaintiff, if he recover no more than fifty dollars, shall recover no disbursements; and if he recover less than fifty dollars, he shall pay the defendant’s costs and disbursements.”
Before the amendment the only provision allowing the plaintiff costs in actions for the recovery of money only was the first subdivision of section 2, which allowed him costs upon the recovery of a judgment of $100 or more. It cannot be said that subdivision 2 applied at all to actions for the recovery of money only. If it did, we would have the legislature providing, in the first subdivision, for the recovery of $10 costs when the plaintiff recovered as much or more than $100, and, in the second subdivision, for the recovery of $10 wlien he recovered less than $100.
The only reasonable or proper interpretation of subdivision 2 is *43as if it read: “In all other actions than actions for the recovery of money only except as hereinafter otherwise provided ten dollars.”
Ihe amendment of 1808, added-as a proviso to section 3, detracts nothing from this interpretation; it simply distinguishes actions for the recovery of money only, where a justice has no jurisdiction, —that is, where more than $100 is claimed in the complaint, — from actions where the justice had jurisdiction. In the latter case the plaintiff loses disbursements, as well as costs, unless he recovers no more than $50, and pays both costs and disbursements if he recovers less. This proviso gave the plaintiff no statutory costs in any event.
This is an important matter. It is very common practice to exaggerate five or ten dollar cases into large claims, on paper, bring them in the District Court, waste the time of courts and juries, and put the public to expense in trying them; and this court should not put a premium on such practices by giving this statute an interpretation which it seems to me is not warranted by its language.
In my opinion, there is no statutory provision authorizing the taxation of statutory costs in favor of plaintiff in actions for the recovery of money only, unless he recovers as much as $100 damages.
(Opinion published 58 N. W. 868.)
Application for reargument denied May 1, 1894.